




EXHIBIT 10.3























--------------------------------------------------------------------------------





AMENDED AND RESTATED GUARANTY AGREEMENT


Dated as of August 19, 2013
by
EACH GUARANTOR PARTY HERETO
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------










AMENDED AND RESTATED GUARANTY AGREEMENT


This AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”), dated as of
August 19, 2013, is made by VALUECLICK BRANDS, INC., a California corporation
(“ValueClick Brands”), MEDIAPLEX, INC., a Delaware corporation (“Mediaplex”) and
COMMISSION JUNCTION, INC., a Delaware corporation (“Commission Junction”), and
each of the other entities which becomes a party hereto pursuant to Section 4.15
hereof (each a “Guarantor” and collectively, the “Guarantors”) in favor of (1)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
as defined in the Credit Agreement referred to below and as collateral agent for
any Affiliate of a Lender party to a Lender Rate Contract (as defined in the
Credit Agreement referred to below) or providing Lender Bank Products (as
defined in the Credit Agreement referred to below) (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) and (2) each
other holder of a Guaranteed Obligation.
A.    Each of the Guarantors is in the same corporate family as VALUECLICK,
INC., a Delaware corporation (the “Borrower”);
B.    The Borrower, certain of the Lenders and the Administrative Agent
previously entered into that certain Amended and Restated Credit Agreement dated
as of August 19, 2011 (as it existed immediately prior to the Second Restatement
Effective Date (as defined in the Credit Agreement), the “Existing Credit
Agreement”).
C.    Concurrently herewith, the Existing Credit Agreement is being amended and
restated in its entirety with that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Administrative Agent, pursuant to which the
Lenders have agreed to extend loans and other financial accommodations to the
Borrower upon the terms and subject to the conditions set forth therein. In
addition, certain of the Lenders (and their Affiliates) may, from time to time,
enter into Lender Rate Contracts with the Borrower or certain of the Guarantors
and provide Lender Bank Products to the Borrower or certain of the Guarantors.
D.    The Guarantors previously entered into that certain Guaranty Agreement
dated as of November 14, 2008 (as it existed immediately prior to the Second
Restatement Effective Date, the “Existing Guaranty”) in favor of the
Administrative Agent.
E.    The Lenders are willing to make and maintain loans and other financial
accommodations to the Borrower on and after the date of the Credit Agreement,
but only upon the condition, among others, that the Guarantors shall have
amended and restated the Existing Guaranty by executing and delivering this
Guaranty to the Administrative Agent.
F.    To induce the Administrative Agent and the Lenders to enter into, and to
continue to extend credit under, the Credit Agreement and the other Credit
Documents, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Guarantor has agreed to
guarantee the Guaranteed Obligations upon the terms and conditions of this
Guaranty.
G.    Each Guarantor has obtained and may in the future obtain working capital
and loans needed for its operations from the Borrower, and the Borrower will
have access to credit under the Credit Agreement to obtain funds to provide and
lend to such Guarantors. In addition, all Guarantors expect to realize direct
and indirect benefits as the result of the availability of the aforementioned
credit facilities to the Borrower, as the result of financial or business
support which will be provided to the Guarantors by the Borrower.
AGREEMENT
NOW, THEREFORE, effective on the Second Restatement Effective Date, in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:




--------------------------------------------------------------------------------




SECTION 1. DEFINITIONS.


1.01    Restatement; Definitions.


(a) Restatement. Effective on the Second Restatement Effective Date, this
Guaranty amends and restates the Existing Guaranty. If the Second Restatement
Effective Date does not occur, the Existing Guaranty shall remain in effect.


(b) Definitions. Unless otherwise defined herein, all capitalized terms used in
this Guaranty that are defined in the Credit Agreement (including those terms
incorporated by reference) shall have the respective meanings assigned to them
in the Credit Agreement. In addition, the following terms shall have the
following meanings under this Guaranty:


“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Guaranteed Obligations” shall mean (a) any and all Obligations of the Borrower,
(b) any and all obligations of the Borrower for the performance of its
agreements, covenants and undertakings under or in respect of the Credit
Documents, (c) any and all other obligations of the Borrower for the payment of
all amounts, liabilities and indebtedness (whether for principal, interest,
reimbursement, fees, charges, indemnification or otherwise) now or in the future
owed to the Administrative Agent, the Lenders or any such Person individually,
and for the performance by the Borrower of its agreements, covenants and
undertakings, in each case under or in respect of any and all of the Credit
Documents, it being acknowledged by each Guarantor that such other obligations
may arise or be created, incurred or assumed at any time and from time to time
and in such manner and such circumstances and with such terms and provisions as
the Borrower, the Administrative Agent and the Lenders or any such Person
individually may agree without notice or demand of any kind or nature whatsoever
to the Guarantors and (d) any and all obligations, howsoever arising, owed or
owing by any Loan Party to any Lender (or Affiliate thereof) under or in
connection with any Lender Rate Contract or Lender Bank Product (provided that
if any such Lender (or Affiliate thereof) ceases to be a Lender or an Affiliate
of a Lender, such obligations under this clause (d) shall be limited to those
that relate to any transaction entered into under any such Lender Rate Contract
or any Lender Bank Product extended or provided prior to the date such party
ceased to be a Lender or an Affiliate of a Lender). The Guaranteed Obligations
shall include interest accruing at the then applicable rate provided in the
Credit Agreement after the maturity thereof and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Loan Party thereunder or any Obligor whether or
not a claim for post-filing or post-petition interest is allowed or allowable in
such proceeding. Each Guarantor acknowledges that some extensions of credit
under the Credit Agreement may be available on a revolving basis.
Notwithstanding the foregoing, “Guaranteed Obligations” shall exclude all
Excluded Swap Obligations.
“Obligor” shall mean any additional or separate guarantor, surety or other
Person that is directly or indirectly liable for all or a portion of the
Guaranteed Obligations or who has provided security for the Guaranteed
Obligations.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
1.02    Interpretation. The rules of interpretation set forth in Article I of
the Credit Agreement shall, to the extent not inconsistent with the terms of
this Guaranty, apply to this Guaranty and are hereby incorporated by reference.


SECTION 2. THE GUARANTEE.


2.01    Guarantee Provisions.


(a)     Guarantee. Each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees the timely payment in full when due (whether at
stated maturity, by acceleration or otherwise) and performance of the Guaranteed
Obligations in each case strictly in accordance with their terms. Each Guarantor
hereby further agrees that if the Borrower shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) all or any part of
the Guaranteed Obligations, such Guarantor will immediately pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of all or any part of the Guaranteed Obligations,
the same will be timely paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such




--------------------------------------------------------------------------------




extension or renewal. This Guaranty is absolute, irrevocable and unconditional
in nature and is made with respect to any and all Guaranteed Obligations now
existing or in the future arising. Each Guarantor's liability under this
Guaranty shall continue until payment in cash of all Guaranteed Obligations
(other than unmatured indemnity obligations which by their express terms survive
the termination of the Credit Documents and in connection with which no claim
has been made). This Guaranty is a guarantee of due and punctual payment and
performance and not of collectibility.


(b)     Savings Clause. If under any applicable law (including without
limitation state and Federal fraudulent transfer laws) the obligations of any
Guarantor under Section 2.01(a) would otherwise be held or determined to be
void, invalid or unenforceable or if the claims of the Lenders in respect of
such obligations would be subordinated to the claims of any other creditors on
account of such Guarantor's liability under Section 2.01(a), then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of the liability of such Guarantor shall, without any further action by the
Guarantors, any Lender, the Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Guarantor agrees that it has obtained and may
in the future obtain working capital and loans needed for its operations from
the Borrower, and the Borrower will have access to credit under the Credit
Agreement to obtain funds to provide and lend to such Guarantors. In addition,
all Guarantors expect to realize direct and indirect benefits as the result of
the availability of the aforementioned credit facilities to the Borrower, as the
result of financial or business support which will be provided to the Guarantors
by the Borrower.


(c)    Joint and Several Obligations. The obligations and liability of the
Guarantors under this Guaranty are joint and several. Except as expressly set
forth in Section 2.01(b), the liability of the Guarantors is not limited in any
respect.


2.02    Acknowledgments, Agreements; Waivers and Consents. Each Guarantor
acknowledges that the obligations undertaken by it under this Guaranty involve
the guarantee of obligations of Persons other than such Guarantor and that such
obligations of each Guarantor are absolute, irrevocable and unconditional under
any and all circumstances. In full recognition and in furtherance of the
foregoing, each Guarantor agrees that:


(a)    Without affecting the enforceability or effectiveness of this Guaranty in
accordance with its terms and without affecting, limiting, reducing, discharging
or terminating the liability of such Guarantor, or the rights, remedies, powers
and privileges of the Administrative Agent and the Lenders under this Guaranty,
the Administrative Agent and the Lenders may, at any time and from time to time
and without notice or demand of any kind or nature whatsoever to or on any
Guarantor:


(i)    amend, supplement, modify, extend, renew, waive, accelerate or otherwise
change the time for payment or performance of, or the terms of, all or any part
of the Guaranteed Obligations (including any increase or decrease in the
principal portion of, or rate or rates of interest on, all or any part of the
Guaranteed Obligations);


(ii)    amend, supplement, modify, extend, renew, waive or otherwise change, or
enter into or give, any Credit Document or any agreement, security document,
guarantee, approval, consent or other instrument with respect to all or any part
of the Guaranteed Obligations, any Credit Document or any such other instrument
or any term or provision of the foregoing;


(iii)    accept or enter into new or additional agreements, security documents,
guarantees (including letters of credit) or other instruments in addition to, in
exchange for or relative to any Credit Document, all or any part of the
Guaranteed Obligations or any collateral now or in the future serving as
security for the Guaranteed Obligations;


(iv)    accept or receive (including from any Obligor) partial payments or
performance on the Guaranteed Obligations (whether as a result of the exercise
of any right, remedy, power or privilege or otherwise);


(v)    accept, receive and hold any additional collateral for all or any part of
the Guaranteed Obligations (including from any Obligor);


(vi)    release, reconvey, terminate, waive, abandon, allow to lapse or expire,
fail to perfect, subordinate, exchange, substitute, transfer, foreclose upon or
enforce any collateral, security documents or guarantees (including letters of
credit or the obligations of any Obligor) for or relative to all or any part of
the Guaranteed Obligations;






--------------------------------------------------------------------------------




(vii)    apply any collateral or the proceeds of any collateral or guarantee
(including any letter of credit or the obligations of any Obligor) to all or any
part of the Guaranteed Obligations in such manner and extent as the
Administrative Agent or any Lender may in its sole discretion determine;


(viii)    release any Person (including any Obligor or other Guarantor) from any
liability with respect to all or any part of the Guaranteed Obligations;


(ix)    settle, compromise, release, waive, liquidate or enforce upon such terms
and in such manner as the Administrative Agent or the Lenders may determine or
as applicable law may dictate all or any part of the Guaranteed Obligations or
any collateral on or guarantee of (including any letter of credit issued with
respect to) all or any part of the Guaranteed Obligations (including with any
Obligor);


(x)    consent to the merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the existence of the Borrower, any
Loan Party or any other Person (including any Obligor);


(xi)    proceed against the Borrower, such Guarantor, any other Guarantor or any
Obligor of (including any issuer of any letter of credit issued with respect to)
all or any part of the Guaranteed Obligations or any collateral provided by any
Person and exercise the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under the Credit Documents or otherwise in
such order and such manner as the Administrative Agent or any Lender may, in its
discretion, determine, without any necessity to proceed upon or against or
exhaust any collateral, right, remedy, power or privilege before proceeding to
call upon or otherwise enforce this Guaranty as to such Guarantor;


(xii)    foreclose upon any deed of trust, mortgage or other instrument creating
or granting liens on any interest in real property by judicial or nonjudicial
sale or by deed in lieu of foreclosure, bid any amount or make no bid in any
foreclosure sale or make any other election of remedies with respect to such
liens or exercise any right of set-off;


(xiii)    obtain the appointment of a receiver with respect to any collateral
for all or any part of the Guaranteed Obligations and apply the proceeds of such
receivership as the Administrative Agent or any Lender may in its discretion
determine (it being agreed that nothing in this clause (xiii) shall be deemed to
make the Administrative Agent or any Lender a party in possession in
contemplation of law, except at its option);


(xiv)    enter into such other transactions or business dealings with the
Borrower, any other Loan Party, any Obligor or Affiliate thereof of all or any
part of the Guaranteed Obligations as the Administrative Agent or any Lender may
desire; and


(xv)    do all or any combination of the actions set forth in this
Section 2.02(a).


(b)    The enforceability and effectiveness of this Guaranty and the liability
of such Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders, under this Guaranty shall not be affected,
limited, reduced, discharged or terminated, and each Guarantor hereby expressly
waives, to the maximum extent not prohibited by applicable law, any defense now
or in the future arising (other than a defense that the Guaranteed Obligations
have been paid in full in cash), by reason of:


(i)    the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Credit Document or any agreement, security document,
guarantee or other instrument relative to all or any part of the Guaranteed
Obligations;


(ii)    any disability or other defense with respect to all or any part of the
Guaranteed Obligations of the Borrower, or any Obligor with respect to all or
any part of the Guaranteed Obligations (including any issuer of any letters of
credit), including the effect of any statute of limitations that may bar the
enforcement of all or any part of the Guaranteed Obligations or the obligations
of any such Obligor;


(iii)    the illegality, invalidity or unenforceability of any security or
guarantee (including any letter of credit) for all or any part of the Guaranteed
Obligations or the lack of perfection or continuing perfection or failure of the
priority of any lien on any collateral for all or any part of the Guaranteed
Obligations;


(iv)    the cessation, for any cause whatsoever (including, without limitation,
release, expiration, termination or the unenforceability of the underlying
documentation), of the liability of the Borrower, any other




--------------------------------------------------------------------------------




Loan Party or any Obligor of all or any part of the Guaranteed Obligations
(other than, subject to Section 2.05, by reason of the full payment and
performance of all Guaranteed Obligations);


(v)    any failure of the Administrative Agent or any Lender to marshal assets
in favor of the Borrower or any other Person (including any Obligor), to exhaust
any collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against the Borrower,
any other Loan Party, any Obligor with respect to all or any part of the
Guaranteed Obligations (including any issuer of any letter of credit) or any
other Person or to take any action whatsoever to mitigate or reduce such or any
other liability of such Guarantor under this Guaranty, neither the
Administrative Agent nor any Lender being under any obligation to take any such
action notwithstanding the fact that all or any part of the Guaranteed
Obligations may be due and payable and that the Borrower may be in default of
its obligations under any Credit Document;


(vi)    any failure of the Administrative Agent or any Lender to give notice of
sale or other disposition of any collateral (including any notice of any
judicial or nonjudicial foreclosure or sale of any interest in real property
serving as collateral for all or any part of the Guaranteed Obligations) for all
or any part of the Guaranteed Obligations to the Borrower, such Guarantor or any
other Person (including any Obligor) (except for any such notice expressly
required to be given to such Guarantor by the Administrative Agent pursuant to
the Credit Documents) or any defect in, or any failure by such Guarantor or any
other Person to receive, any notice that may be given in connection with any
sale or disposition of any collateral;


(vii)    any failure of the Administrative Agent or any Lender to comply with
applicable laws in connection with the sale or other disposition of any
collateral for all or any part of the Guaranteed Obligations;


(viii)    any judicial or nonjudicial foreclosure or sale of, or other election
of remedies with respect to, any interest in real property or other collateral
serving as security for all or any part of the Guaranteed Obligations, even
though such foreclosure, sale or election of remedies may impair the subrogation
rights of such Guarantor or may preclude such Guarantor from obtaining
reimbursement, contribution, indemnification or other recovery from the
Borrower, any Obligor or any other Person and even though the Borrower may not,
as a result of such foreclosure, sale or election of remedies, be liable for any
deficiency;


(ix)    any act or omission of the Administrative Agent, any Lender or any other
Person that directly or indirectly results in or aids the discharge or release
of the Borrower, any Loan Party or any Obligor of all or any part of the
Guaranteed Obligations or any security or guarantee for all or any part of the
Guaranteed Obligations by operation of law or otherwise;


(x)    any law which provides that the obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety's or guarantor's obligation in
proportion to the principal obligation;


(xi)    the possibility that the obligations of the Borrower to the
Administrative Agent and the Lenders may at any time and from time to time
exceed the aggregate liability of such Guarantor under this Guaranty;


(xii)    any counterclaim, set-off or other claim which the Borrower, any Loan
Party, any Obligor or any other Person has or alleges to have with respect to
all or any part of the Guaranteed Obligations;


(xiii)    any failure of the Administrative Agent or any Lender to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person.


(xiv)    the election by the Administrative Agent or any Lender in any
bankruptcy proceeding of any Person, of the application or nonapplication of
Section 1111(b)(2) of the Bankruptcy Code;


(xv)    any extension of credit or the grant of any Lien under Section 364 of
the Bankruptcy Code;


(xvi)    any use of cash collateral under Section 363 of the Bankruptcy Code;


(xvii)    any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;






--------------------------------------------------------------------------------




(xviii)    the avoidance of any Lien in favor of the Administrative Agent or any
Lender for any reason;


(xix)    any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, liquidation or dissolution proceeding commenced by or against any
Person, including any discharge of, or bar or stay against collecting, all or
any part of the Guaranteed Obligations (or any interest on all or any part of
the Guaranteed Obligations) in or as a result of any such proceeding;


(xx)    any change in the corporate existence, structure or ownership of the
Borrower, any other Loan Party or any Obligor;


(xxi)     any action taken by the Administrative Agent or any Lender, whether
similar or dissimilar to any of the foregoing, that is authorized by this
Section 2.02 or otherwise in this Guaranty or by any other provision of any
Credit Document or any omission to take any such action; or


(xxii)    any other circumstance whatsoever, whether similar or dissimilar to
any of the foregoing, that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor.


(c)    Each Guarantor hereby waives (i) any right of redemption with respect to
the collateral or security for the Guaranteed Obligations or for this Guaranty
after the sale thereof, and all rights, if any, of marshalling of the collateral
or security for the Guaranteed Obligations or for this Guaranty, (ii) any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent or any Lender to pursue any remedy in the
Administrative Agent's or any Lender's power whatsoever, (iii) presentment,
demand, notice of dishonor, protest, notice of protest and all other notices
whatsoever with respect to the payment or performance of the Guaranteed
Obligations or the amount thereof or any payment or performance by any Guarantor
hereunder and (iv) all rights to revoke this Guaranty at any time, and all
rights to revoke any agreement executed by such Guarantor at any time to secure
the payment and performance of such Guarantor's obligations under this Guaranty.


(d)    Each Guarantor waives all rights and defenses arising out of an election
of remedies by the Administrative Agent and the Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to
collateral or security for the Guaranteed Obligations, has destroyed such
Guarantor's rights of subrogation and reimbursement against the principal.


(e)    Each Guarantor expressly waives, for the benefit of the Administrative
Agent and the Lenders, all set-offs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations (except notices expressly required to be given to such Guarantor by
the Administrative Agent pursuant to the Credit Documents), and all notices of
acceptance of this Guaranty or of the existence, creation, incurring or
assumption of new or additional Guaranteed Obligations; provided that such
waiver of counterclaims shall not prevent such Guarantor from asserting in a
separate action any claim that is available to the primary obligor in respect of
the Guaranteed Obligations due to a breach by the Administrative Agent and the
Lenders of their obligations under the Credit Documents; provided further that
no such claim shall excuse such Guarantor from its obligations to pay the
Guaranteed Obligations pursuant to Section 2 hereof). Each Guarantor further
expressly waives the benefit of any and all statutes of limitation and any and
all laws providing for the exemption of property from execution or for valuation
and appraisal upon foreclosure, to the maximum extent not prohibited by
applicable law.


(f)    Each Guarantor represents and warrants to the Administrative Agent and
the Lenders that it has established adequate means of obtaining financial and
other information pertaining to the business, operations and condition
(financial and otherwise) of the Borrower and its properties on a continuing
basis and that such Guarantor is now and will in the future remain fully
familiar with the business, operations and condition (financial and otherwise)
of the Borrower and its properties. Each Guarantor further represents and
warrants that it has reviewed and approved each of the Credit Documents and is
fully familiar with the transaction contemplated by the Credit Documents and
that it will in the future remain fully familiar with such transaction and with
any new Credit Documents and the transactions contemplated by such Credit
Documents. Each Guarantor hereby expressly waives and relinquishes any duty on
the part of the Administrative Agent or the Lenders (should any such duty exist)
to disclose to the such Guarantor or any other Obligor any matter of fact or
other information related to the business, operations or condition (financial or
otherwise) of the Borrower or its properties or to any Credit Document or the
transactions undertaken pursuant to, or contemplated by, any such Credit
Document, whether now or in the future known by the Administrative Agent or any
Lender.






--------------------------------------------------------------------------------




(g)    Each Guarantor intends that its rights and obligations shall be those
expressly set forth in this Guaranty and that its obligations shall not be
affected, limited, reduced, discharged or terminated by reason of any principles
or provisions of law which conflict with the terms of this Guaranty.


(h)     Each Guarantor acknowledges and agrees that there may be additional
guaranty or security agreements or similar documents executed by other Obligors
in respect of all or a portion of the Guaranteed Obligations and the existence
of any such guaranty or security agreement or similar document shall not in any
way impair, reduce or limit such Guarantor's obligations hereunder.


(i)     Without limiting the generality of any other provision hereof, each
Guarantor agrees that, to the extent any of the following would result in an
Event of Default under the Credit Agreement, in the event of the dissolution or
insolvency of the Borrower, any Guarantor or any Obligor or the inability of the
Borrower, any Guarantor or any Obligor to pay its debts as they mature, or an
assignment by the Borrower, any Guarantor or any Obligor for the benefit of
creditors, or the institution of any proceeding by or against the Borrower, any
Guarantor or any Obligor alleging that the Borrower, any Guarantor or any
Obligor is insolvent or unable to pay its debts as they mature (including any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding), or the appointment of a receiver for, or the attachment, restraint
of or making or levying of any order of court or legal process affecting, the
property of the Borrower, any Guarantor or any Obligor, each Guarantor will pay
to the Administrative Agent for the benefit of itself and the Lenders forthwith
the full amount which would be payable hereunder by such Guarantor if all of the
Guaranteed Obligations were then due and payable, whether or not such event
occurs at a time when any of the Guaranteed Obligations are otherwise due and
payable.


2.03    Understanding With Respect to Waivers and Consents. Each Guarantor
represents, warrants and agrees that each of the waivers and consents set forth
in this Guaranty is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor or any other Obligor otherwise may have against the Borrower, the
Administrative Agent, any Lender or any other Person or against any collateral.
If, notwithstanding the intent of the parties that the terms of this Guaranty
shall control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent not prohibited by law.


2.04    Subrogation. Each Guarantor hereby agrees that, until the payment in
cash and satisfaction in full of all of the Guaranteed Obligations (other than
unmatured indemnity obligations which by their express terms survive the
termination of the Credit Documents and in connection with which no claim has
been made) and the expiration and termination of the commitments of the Lenders
under the Credit Documents, it shall not exercise any right, remedy, power or
privilege, such as any right of subrogation, contribution or indemnity or
related remedy, power or privilege, arising (whether by contract or operation of
law, including under the Bankruptcy Code) against the Borrower, any other
Guarantor or any Obligor of all or any part of the Guaranteed Obligations or any
collateral or security for all or any part of the Guaranteed Obligations by
reason of any payment or other performance pursuant to the provisions of this
Guaranty and, if any amount shall be paid to such Guarantor on account of such
rights, remedies, powers or privileges, it shall hold such amount in trust for
the benefit of, and pay the same over to, the Administrative Agent (for the
benefit of the Lenders) on account of the Guaranteed Obligations. Each Guarantor
understands that the exercise by the Administrative Agent or any Lender of any
right, remedy, power or privilege that it may have under the Credit Documents,
any agreement, collateral or security document, guarantee or other instrument
relative to all or any part of the Guaranteed Obligations or otherwise may
affect or eliminate such Guarantor's or any Obligor's right of subrogation or
similar recovery against the Borrower, any other Guarantor, any Obligor or any
collateral or security and that such Guarantor may therefore incur partially or
totally nonreimbursable liability under this Guaranty. Nevertheless, each
Guarantor hereby authorizes and empowers the Administrative Agent and the
Lenders to exercise, in its or their sole discretion, any combination of such
rights, remedies, powers and privileges. Notwithstanding anything to the
contrary contained in this Guaranty or any other Credit Document, no Guarantor
shall exercise any rights of subrogation, contribution, indemnity, reimbursement
or other similar rights against, and no Guarantor shall proceed or seek recourse
against or with respect to any property or asset of, the Borrower or any other
Guarantor or Obligor (including after payment in full of the Guaranteed
Obligations), and each Guarantor shall be deemed to have waived all such rights
and remedies, if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Equity Securities of
the Borrower or such other Guarantor or Obligor whether pursuant to the Security
Documents or otherwise.


2.05    Reinstatement. The obligations of each Guarantor under this Guaranty
shall be automatically reinstated if and to the extent that for any reason any
payment to the Administrative Agent or any Lender by or on behalf of the
Borrower, any other Guarantor, any Obligor or any other Person or any other
application of funds (including the proceeds of any collateral for all or any
part of the Guaranteed Obligations) in respect of all or any part of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of such Guaranteed Obligations, whether as a result of any




--------------------------------------------------------------------------------




proceedings in bankruptcy, reorganization or otherwise and each Guarantor agrees
that it will indemnify the Administrative Agent and each Lender on demand for
all costs and expenses (including fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration.


2.06    Remedies. Each Guarantor hereby agrees that, between it on the one hand
and the Administrative Agent and the Lenders on the other, the obligations of
the Borrower under the Credit Agreement and the other Credit Documents may be
declared to be forthwith (or may become automatically) due and payable as
provided in the Credit Agreement for purposes of Section 2.01 notwithstanding
any stay, injunction or other prohibition preventing such declaration (or such
obligations becoming due and payable as against the Borrower) and that, in the
event of such declaration (or such obligation being deemed due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable for purposes of Section 2.01.


2.07    Separate Action. The Administrative Agent may bring and prosecute a
separate action or actions against each Guarantor (or any one or more of them)
whether or not the Borrower, any other Guarantor, any Loan Party, any other
Obligor or any other Person is joined in any such action or a separate action or
actions are brought against the Borrower, any other Guarantor, any Loan Party,
any other Obligor, any other Person, or any collateral or security for all or
any part of the Guaranteed Obligations. The obligations of each Guarantor under,
and the effectiveness of, this Guaranty are not conditioned upon the existence
or continuation of any other guarantee (including any letter of credit) of or
collateral or security for all or any part of the Guaranteed Obligations.


2.08    Subordination.


(a)     Each Guarantor agrees that the payment by the Borrower, any other Loan
Party or any Obligor of any indebtedness in favor of such Guarantor (the
“Subordinated Lender”) shall be subordinated and subject to the prior payment in
cash in full of all amounts (other than unmatured indemnity obligations which by
their express terms survive the termination of the Credit Documents and in
connection with which no claim has been made) payable by the Borrower, such
other Loan Party or such Obligor under the Credit Agreement or this Guaranty, as
the case may be, and any other Credit Document to which the Borrower, such other
Loan Party or such Obligor is a party (“Senior Debt”) upon the terms of this
Section; provided, however, that unless an Event of Default has occurred and is
continuing, such Loan Party or Obligor may make payments in the ordinary course
in respect of any such indebtedness.


(b)     Upon any distribution of assets of the Borrower, a Guarantor or an
Obligor to creditors upon a liquidation or dissolution of the Borrower, such
Guarantor or such Obligor or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Borrower, or such Guarantor
or such Obligor or its property, to the extent that any of the foregoing would
constitute an Event of Default under the Credit Agreement, (i) the
Administrative Agent and the Lenders shall be entitled to receive payment in
full of all Senior Debt before the Subordinated Lender shall be entitled to
receive any payment of principal of or interest on or any other amounts in
respect of Indebtedness of the Borrower, or such Guarantor or such Obligor in
favor of the Subordinated Lender (the “Subordinated Debt”); and (ii) until
payment in cash in full of the Senior Debt and the lending commitments under the
Credit Agreement shall have terminated, any distribution of assets of any kind
or character to which the Subordinated Lender would otherwise be entitled shall
be paid by the Borrower, such Guarantor or such Obligor or by any receiver,
trustee in bankruptcy, liquidating trustee, agents or other person making such
payment or distribution to, or if received by the Borrower, such Guarantor or
such Obligor, shall be held for the benefit of and shall be forthwith paid or
delivered to, the Administrative Agent for distribution to the Administrative
Agent and the Lenders, as applicable.


(c)     If the Subordinated Lender does not file proper claims or proofs of
claim in the form required in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Borrower, a Loan Party or an
Obligor or its property prior to 45 days before the expiration of the time to
file such claims, then (a) upon the request of the Administrative Agent, the
Subordinated Lender shall file such claims and proofs of claim in respect of
this instrument and execute and deliver such powers of attorney, assignments and
other instruments as are required to enable the Administrative Agent and the
Lenders to enforce any and all claims upon or in respect of the Subordinated
Debt and to collect and receive any and all payments or distributions which may
be payable or deliverable at any time upon or in respect of Subordinated Debt,
and (b) whether or not the Subordinated Lender shall take the action described
in the preceding clause (a) the Administrative Agent and the Lenders shall
nevertheless be deemed to have such powers of attorney as may be necessary for
them to file appropriate claims and proofs of claim and otherwise exercise the
powers described above.


(d)     No right of the Administrative Agent or any Lender to enforce the terms
of this Section shall be impaired by any act or failure to act by the Borrower,
a Loan Party or an Obligor. Neither the terms of this Section nor the rights of
the Administrative Agent and the Lenders hereunder shall be affected by any
extension, renewal or




--------------------------------------------------------------------------------




modification of the terms of, or the granting of any security in respect of, any
Senior Debt or any exercise or nonexercise of any right, power or remedy with
respect thereto.


(e)     Nothing in this Section shall (i) impair, as between the Borrower, such
Loan Party or such Obligor and the Subordinated Lender, the obligation of the
Borrower, or such Loan Party or such Obligor, which is absolute and
unconditional, to pay the principal of and interest on Subordinated Debt in
accordance with its terms; (ii) affect the relative rights of the Subordinated
Lender and creditors of the Borrower, or such Loan Party or such Obligor other
than the Administrative Agent and the Lenders; or (iii) prevent the Subordinated
Lender from exercising its available remedies upon an event of default under the
Subordinated Debt, subject to the rights of the Administrative Agent and the
Lenders to receive cash, property or other assets otherwise payable to the
Subordinated Lender to the extent set forth in this Section.


2.09    Right to Offset Balances. Each Guarantor agrees that, in addition to
(and without any limitation of) any right of set-off, banker's lien or
counterclaim any Lender may otherwise have, each Lender shall be entitled, at
its option but only with the prior written consent of the Administrative Agent,
to offset balances held by it for the account of such Guarantor at any of its
offices, in Dollars or in any other currency, against any Guaranteed Obligations
to such Lender from and after the occurrence of an Event of Default (regardless
of whether such balances are then due to such Guarantor). Any Lender so entitled
shall promptly notify the applicable Guarantor and the Administrative Agent of
any offset effected by it; provided that such Lender's failure to give such
notice shall not affect the validity of such offset or the obligations of any
Guarantor hereunder or under any other Credit Document.


SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS. As of
the date hereof and as of the date of each extension of credit by the Lenders,
each Guarantor represents to the Administrative Agent and the Lenders that each
of the representations and warranties applicable to it under the Credit
Agreement are true and correct in all material respects (except to the extent
that such representation and warranty is qualified by materiality, in which case
such representation and warranty must be true in all respects) as if made by
such Guarantor on such date (except for representations and warranties expressly
made as of a specified date, which shall be true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as of such date). Each Guarantor agrees to comply with and
be bound by each of the covenants, agreements and conditions in the Credit
Agreement applicable to it as if such Guarantor were a party to the Credit
Agreement.


SECTION 4. MISCELLANEOUS PROVISIONS.


4.01    No Waiver. No failure or delay by the Administrative Agent or any Lender
in exercising any remedy, right, power or privilege under this Guaranty or any
other Credit Document shall operate as a waiver of such remedy, right, power or
privilege, nor shall any single or partial exercise of such remedy, right, power
or privilege preclude any other or further exercise of such remedy, right, power
or privilege or the exercise of any other remedy, right, power or privilege. The
remedies, rights, powers and privileges provided by this Guaranty are, to the
extent not prohibited by law, cumulative and not exclusive of any remedies,
rights, powers or privileges provided by the other Credit Documents or by law.


4.02    Notices. All notices, requests, demands, consents, instructions or other
communications to or upon the Guarantors or any one of them or the
Administrative Agent under this Guaranty shall be in writing and faxed, mailed,
e-mailed or delivered, if to the Guarantors or any one of them or to the
Administrative Agent, at its respective facsimile number or address set forth
below (or to such other facsimile number or address for any party as indicated
in any notice given by that party to the other parties). All such notices and
communications shall be effective (a) when sent by an overnight courier service
of recognized standing, on the second Business Day following the deposit with
such service; (b) when mailed, first-class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when sent by facsimile transmission or
e-mail, upon confirmation of receipt


The Administrative Agent:            Wells Fargo Bank, National Association
1800 Century Park East, 11th Floor
Los Angeles, CA 90067
Attention: Jason Wells, Vice President
Tel. No. (310) 789-5344
Fax No. (877) 408-0497
E-mail. Jason.D.Wells@wellsfargo.com




The Guarantors:                 ValueClick, Inc.
30699 Russell Ranch Road




--------------------------------------------------------------------------------




Suite 250
Westlake Village, California 91362
Attention: John Pitstick
Tel. No. (818) 575-4785
Fax No. (818) 575-4503
E-mail: jpitstick@valueclick.com


4.03    Expenses, Etc. Each Guarantor agrees to pay or to reimburse the
Administrative Agent and the Lenders for all costs and expenses (including fees
and expenses of counsel) that may be incurred by the Administrative Agent or the
Lenders in any effort to enforce any of the obligations of the Guarantors under
this Guaranty, whether or not any lawsuit is filed, including all such costs and
expenses (and attorneys' fees and expenses) incurred by the Administrative Agent
and the Lenders in any bankruptcy, reorganization, workout or similar
proceeding. All amounts due under this Guaranty (including under Section 2.01)
and not paid when due shall bear interest until paid at a per annum rate equal
to the Base Rate plus the highest Applicable Margin for Base Rate Loans plus two
percent (2.00%).


4.04    Discharge of Guarantor. If a Guarantor ceases to be a Subsidiary of
Borrower as a result of a transaction permitted under the Credit Agreement, the
Administrative Agent shall release such Guarantor from its obligations under the
Guaranty.


4.05    Amendments, Etc. The Administrative Agent and each Guarantor hereby
acknowledge and agree that the waiver, amendment and other provisions in Section
8.04 of the Credit Agreement apply to this Guaranty as to the Guarantors and are
incorporated herein as though set forth in full.


4.06    Successors and Assigns. This Guaranty is in favor of the Administrative
Agent for the benefit of itself and the Lenders and their respective successors
and assigns and, in the event of an assignment of the Loans, a lending
commitment under the Credit Agreement or other amounts payable under the Credit
Agreement or the other Credit Documents in accordance with the terms thereof,
the rights hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty shall be binding upon
the Guarantors and their respective successors and assigns (or, upon the death
of a Guarantor, the duly appointed representative, executor or administrator of
such Guarantor's estate) and inure to the benefit of the Administrative Agent
and the Lenders and their respective successors and assigns. No Guarantor may
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent. Any attempted assignment or
transfer in violation of this Section shall be null and void.


4.07    Entire Agreement. THIS GUARANTY REPRESENTS THE COMPLETE AND FINAL
AGREEMENT AMONG THE GUARANTORS AND THE ADMINISTRATIVE AGENT AND SUPERSEDES ALL
PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS.


4.08    Partial Invalidity. If at any time any one or more of the provisions
contained in this Guaranty should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
in this Guaranty shall not in any way be affected or impaired. The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


4.09    Captions. The table of contents, captions and section headings appearing
in this Guaranty are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Guaranty.


4.10        Counterparts. This Guaranty may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “pdf” or similar electronic copy of an executed
counterpart of this Guaranty shall be deemed to constitute due and sufficient
delivery of such counterpart. Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.


4.11    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO




--------------------------------------------------------------------------------




CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.


4.12     SUBMISSION TO JURISDICTION. Each of the parties to this Guaranty
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States of America located in New York,
New York and agrees that any legal action, suit or proceeding arising out of or
relating to this Guaranty or any of the other Credit Documents (including,
without limitation, any Security Documents) may be brought against such party in
any such courts. Final judgment against any party in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law.
Nothing in this Section shall affect the right of any party to commence legal
proceedings or otherwise sue any other party in any other appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon any other party in any manner
authorized by the laws of any such jurisdiction. The Guarantors agree that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. Each
of the parties to this Guaranty irrevocably waives to the fullest extent
permitted by applicable law (a) any objection which it may have now or in the
future to the laying of the venue of any such action, suit or proceeding in any
court referred to in the first sentence above; (b) any claim that any such
action, suit or proceeding has been brought in an inconvenient forum; (c) its
right of removal of any matter commenced by any other party in the courts of the
State of New York to any court of the United States of America; (d) any immunity
which it or its assets may have in respect of its obligations under this
Guaranty or any other Credit Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Guaranty or any
other Credit Document to post security for the costs of any party or to post a
bond or to take similar action.


4.13    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY
SECURITY DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY
OTHER CREDIT DOCUMENTS.


4.14    Power of Attorney. Each Guarantor hereunder hereby grants to the
Borrower an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Guaranty and each other Credit Document,
including execution and delivery of any amendments, supplements, waivers or
other modifications hereto or thereto, receipt of any notices hereunder or
thereunder and receipt of service of process in connection herewith or
therewith. Each Guarantor hereby explicitly acknowledges that the Administrative
Agent has executed and delivered this Guaranty and each other Credit Document to
which it is a party, and has performed its obligations under this Guaranty and
each other Credit Document to which it is a party, in reliance upon the
irrevocable grant of such power of attorney pursuant to this Section.


4.15     Additional Guarantors. If, pursuant to the terms and conditions of the
Credit Agreement, the Borrower shall be required to cause any Person that is not
a Guarantor to become a Guarantor hereunder, such Person shall execute and
deliver to the Administrative Agent a Joinder Agreement in the form of Annex I
and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Guarantor party hereto with the same force
and effect as if originally named as a Guarantor herein.


4.16    Survival. All representations and warranties made in this Guaranty or in
any certificate or other document delivered pursuant to or in connection with
this Guaranty shall survive the execution and delivery of this Guaranty or such
certificate or other document (as the case may be) or any deemed repetition of
any such representation or warranty.


4.17    Qualified ECP Guarantor Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to guarantee and otherwise honor all Obligations in respect of
Swap Obligations (provided, that, each Qualified ECP Guarantor shall only be
liable under this Section 4.17 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.17, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 4.17 shall
remain in full force and effect until payment in full of the Guaranteed
Obligations (other than unmatured indemnity obligations which by their express
terms survive the termination of the Credit Documents and in connection with
which no claim has been made). Each Qualified ECP Guarantor intends that this
Section 4.17 constitute, and this Section 4.17 shall be deemed to constitute, a
“keepwell, support, or other




--------------------------------------------------------------------------------




agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


4.18    No Individual Lender Enforcement. By its acceptance hereof, each Lender
agrees that this Guaranty may be enforced only by action of the Administrative
Agent upon the instructions of the Required Lenders and that no Lender shall
have any right individually to seek to enforce or to enforce this Guaranty.


[This Space Intentionally Left Blank]






 
    








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first above written.
GUARANTOR(S):




VALUECLICK BRANDS, INC.,
a California corporation


By:     
Name:
Title:


MEDIAPLEX, INC.
a Delaware corporation


By:     
Name:
Title:


COMMISSION JUNCTION, INC.
a Delaware corporation


By:     
Name:
Title:












